Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shouldice et al., US Patent Application (20200386879), hereinafter “Shouldice”

Regarding Claim 1 Shouldice teaches an authorization system based on biometric identification the system outlined is intended to be capable of detecting user specific patterns. Examples of use include to authenticate a user [Shouldice para 0077] comprising: 
a sensing module configured to obtain a first physiological signal of a subject, wherein the first physiological signal being an incomplete signal the one or more processors may be configured to adjust operation of the one or more sensors upon determination of sensor signal quality. The one or more processors may be configured to rely on different biometric characteristics to identify the person depending on a quality assessment of detected biometric characteristics. [Shouldice para 0037]; 
an identification module connected to the sensing module a system may rely on different biometric characteristics to identify a person depending on quality of detected biometric characteristics. Any of the features (e.g., two or more) illustrated in FIG. 5 or identified below may be evaluated as part of a biometric fingerprint [Shouldice para 0136] and 
configured to analyze the first physiological signal according to a machine learning model to identify an identity corresponding to the subject and then output identity information In FIG. 7, the initial step is that valid signals are detected (e.g., “presence” detected in the field of an RF sensor, above sensor baseline activity on an accelerometer etc.), and that a human is detected (implies respiratory and cardiac signals detected), the features are calculated, and the machine learning algorithm outputs a biometric estimate. The system then accesses the database to check for an appropriate (to the detected signals) sleep and/or wake models. Based on the probability that a specific user is detected, the system accesses an identity and access management (IAM) system in order to check for a likely candidate [Shouldice para 0192] The system by identifying the biometric of a first person and a second person in a bed may feedback a control signal to an RF sensor in order to adjust the range and/or power level of the sensor to detect the desired person (e.g., the first person). [Shouldice para 0208]; and 
an authorization module connected to the identification module and configured to determine whether an authorization is obtained based on the identity information A statistical comparison is performed, and a decision is made to either authenticate the human's biometric as valid (and grant or check an associated authorisation level—or refer to a separate database for same) or to reject the biometric (not authenticate the user). [Shouldice para 0193] and provide authorization content when the authorization is obtained. an employer or insurer providing an incentive to a User to use a particular monitoring technology (e.g., to indicate activity/exercise over a period of time), then the estimated biometric parameter(s) can be used to check that the authorized user is in fact utilizing the technology and not another party (either accidental or deliberate impersonation). [Shouldice para 0196]

Regarding claim 2 Shouldice teaches everything (see claim 1). In addition Shouldice teaches wherein the sensing module includes a sensing unit and a sampling unit, the sensing unit is connected to the sampling unit, the ventilation determination algorithm 4311 determines a measure of ventilation Vent that is broadly proportional to actual   patient ventilation. One such implementation estimates peak respiratory flow rate Qpeak over the inspiratory portion of the cycle. This and many other procedures involving sampling the respiratory flow rate Qr produce measures which are broadly proportional to ventilation  [Shouldice para 0368] the sensing unit is configured to sense an actual physiological signal of the subject, and the sampling unit is configured to utilize a discrete cosine transform (DCT) technology, a discrete wavelet transformation (DWT) technology, a principal component analysis (PCA) technology, a compressive sensing (CS) technology or random sampling to process the actual physiological signal to generate the first physiological signal. One such implementation estimates peak respiratory flow rate Qpeak over the inspiratory portion of the cycle. This and many other procedures involving sampling the respiratory flow rate Qr produce measures which are broadly proportional to ventilation, provided the flow rate waveform shape does not vary very much (here, the shape of two breaths is taken to be similar when the flow rate waveforms of the breaths normalised in time and amplitude are similar) [Shouldice para 0368] It is recognized that the input data may be dimensionally redundant, and that a process such as randomized PCA (principal component analysis) can be applied to reduce any such redundancy prior to further processing. [Shouldice para 0132]

Regarding claim 3 Shouldice teaches everything (see claim 1). In addition Shouldice teaches wherein the authorization system based on biometric identification the estimated biometric parameter(s) can be used to check that the authorized user is in fact utilizing the technology and not another party (either accidental or deliberate impersonation). [Shouldice para 0196] further comprises a learning module, semi-supervised or unsupervised machine learning models may be implemented. [Shouldice para 0296] which is connected to the identification module and the sensing module, and the learning module is configured to training implementations of machine learning algorithms on second physiological signals of multiple testers to establish the machine learning model based on a supervised learning algorithm, semi-supervised or unsupervised machine learning models may be implemented. [Shouldice para 0121] an unsupervised learning algorithm, a semi-supervised learning algorithm or a reinforcement learning algorithm, a matching step is performed to verify an identity. Where there is a paucity of such detailed training data, a semi-supervised or unsupervised learning feature hierarchy (e.g., deep learning) approach with techniques such as sparse coding (e.g., LCC local coordinate coding, drawn from the image processing field) or other are employed [Shouldice para 0187] wherein each of the second physiological signals is an incomplete signal. the one or more processors may be configured to adjust operation of the one or more sensors upon determination of sensor signal quality. The one or more processors may be configured to rely on different biometric characteristics to identify the person depending on a quality assessment of detected biometric characteristics. [Shouldice para 0037]

Regarding claim 4 Shouldice teaches everything (see claim 1). In addition Shouldice teaches wherein the identification module includes a feature extraction unit Features (e.g., 25 features (Table 1)) were then extracted (e.g., for every 30 second epoch of every recording). Thus, a processor may be configured to calculate or determine any one or more of the features of the table below in an identification process [Shouldice para 0260] and a classification unit, the one or more processors may be configured to classify a user's identity from features determined in the classification process. [Shouldice para 0260] 
the feature extraction unit is connected to the classification unit, the feature extraction unit is configured to perform feature extraction on the first physiological signal to obtain feature values, For initial investigation, derived features may be compared for known periods of user and partner use, e.g., using one-way analysis of variance (ANOVA), to assess whether each individual feature could significantly discriminate user from partner. Each feature may also be compared with its mean value over a full recording and with the mean value from historical data for a specific subject. [Shouldice para 0260] and the classification unit is configured to receive the feature values Calculation of the features may be optimized by using Principal Component Analysis (PCA) “whiten” (i.e., reduce any redundant data, such as dimensionality data, prior to further processing) the feature set prior to classification where a large number of very similar features are used. [Shouldice para 0084] and classify the feature values according to the machine learning model to identify the identity corresponding to the subject, a human is detected (implies respiratory and cardiac signals detected), the features are calculated, and the machine learning algorithm outputs a biometric estimate [Shouldice para 0083]  and then output the identity information. once sensed biometric data has been identified (e.g., by a classified “fingerprint”) as belonging to a particular person, it may be stored, such as in a database, in association with the identity of the person. [Shouldice para 0106]

Regarding claim 5 Shouldice teaches everything (see claim 4). In addition Shouldice teaches wherein the feature extraction unit The system may include one or more processors, the one or more processors configured to process signals from the one or more sensors to identify a person, the processing comprising an evaluation of features comprising respiratory features, cardiac features, or movement features., such as, for example, any one or more of detected breathing rate, detected respiration depth, detected degree of movement and detected heart rate, the evaluation involving analysis of any one or more of these detected features. [Shouldice para 0025] includes a convolution layer and a pooling layer, the convolution layer is connected to the pooling layer, the convolution layer is configured to perform feature extraction on the first physiological signal to obtain a multi-dimensional feature array, Such RF sensors may continue to function in smoky or high heat situations versus standard video feeds (and RF does not have the same privacy implications as full video processing, e.g., for possible use in bathrooms/bedrooms etc.). If user biometrics were registered with the system, such as a central controller or computer receiving identifications from a collection of sensors, such a fire alert computer could output a list of names and locations within the building/structure. Thus, the central computer may maintain data to identify the locations of each of the sensors and provide such a list in emergencies in conjunction with identification of persons who are within detection range of a sensor of the collection of sensors. [Shouldice para 0251] and the pooling layer is configured to reduce dimension of the multi-dimensional feature array to generate the feature values. To underscore this point, such an alert could also trigger if an unknown human biometric such as a burglar/intruder was detected in the field of one or more sensors. [Shouldice para 0250]

Regarding Claim 6 Shouldice teaches an authorization method based on biometric identification, the system outlined is intended to be capable of detecting user specific patterns. Examples of use include to authenticate a user [Shouldice para 0077] which comprising the following steps: (a) obtaining a first physiological signal of a subject, wherein the first physiological signal being an incomplete signal the one or more processors may be configured to adjust operation of the one or more sensors upon determination of sensor signal quality. The one or more processors may be configured to rely on different biometric characteristics to identify the person depending on a quality assessment of detected biometric characteristics. [Shouldice para 0037] a system may rely on different biometric characteristics to identify a person depending on quality of detected biometric characteristics. Any of the features (e.g., two or more) illustrated in FIG. 5 or identified below may be evaluated as part of a biometric fingerprint [Shouldice para 0136]; 
(b) analyzing the first physiological signal according to a machine learning model to identify an identity corresponding to the subject, information In FIG. 7, the initial step is that valid signals are detected (e.g., “presence” detected in the field of an RF sensor, above sensor baseline activity on an accelerometer etc.), and that a human is detected (implies respiratory and cardiac signals detected), the features are calculated, and the machine learning algorithm outputs a biometric estimate. The system then accesses the database to check for an appropriate (to the detected signals) sleep and/or wake models. Based on the probability that a specific user is detected, the system accesses an identity and access management (IAM) system in order to check for a likely candidate [Shouldice para 0192] and then output identity information The system by identifying the biometric of a first person and a second person in a bed may feedback a control signal to an RF sensor in order to adjust the range and/or power level of the sensor to detect the desired person (e.g., the first person). [Shouldice para 0208]; and 
(c) determining whether an authorization is obtained based on the identity information, A statistical comparison is performed, and a decision is made to either authenticate the human's biometric as valid (and grant or check an associated authorisation level—or refer to a separate database for same) or to reject the biometric (not authenticate the user). [Shouldice para 0193] and providing authorization content when the authorization being obtained an employer or insurer providing an incentive to a User to use a particular monitoring technology (e.g., to indicate activity/exercise over a period of time), then the estimated biometric parameter(s) can be used to check that the authorized user is in fact utilizing the technology and not another party (either accidental or deliberate impersonation). [Shouldice para 0196]

Regarding claim 7 Shouldice teaches everything (see claim 6). In addition, Shouldice teaches wherein the step (a) further comprising: sensing an actual physiological signal of the subject the ventilation determination algorithm 4311 determines a measure of ventilation Vent that is broadly proportional to actual   patient ventilation. One such implementation estimates peak respiratory flow rate Qpeak over the inspiratory portion of the cycle. This and many other procedures involving sampling the respiratory flow rate Qr produce measures which are broadly proportional to ventilation  [Shouldice para 0368]  and using a DCT technology, a DWT technology, a PCA technology, a CS technology or random sampling to process the actual physiological signal to generate the first physiological signal. One such implementation estimates peak respiratory flow rate Qpeak over the inspiratory portion of the cycle. This and many other procedures involving sampling the respiratory flow rate Qr produce measures which are broadly proportional to ventilation, provided the flow rate waveform shape does not vary very much (here, the shape of two breaths is taken to be similar when the flow rate waveforms of the breaths normalised in time and amplitude are similar) [Shouldice para 0368] It is recognized that the input data may be dimensionally redundant, and that a process such as randomized PCA (principal component analysis) can be applied to reduce any such redundancy prior to further processing. [Shouldice para 0132]

Regarding claim 8 Shouldice teaches everything (see claim 6). In addition Shouldice teaches wherein the authorization method based on biometric identification further comprises the following step: training implementations of machine learning algorithms on second physiological signals of multiple testers signals of multiple testers to establish the machine learning model based on a supervised learning algorithm, semi-supervised or unsupervised machine learning models may be implemented. [Shouldice para 0121] to establish the machine learning model based on a supervised learning algorithm, an unsupervised learning algorithm, a semi-supervised learning algorithm or a reinforcement learning algorithm, Where there is a paucity of such detailed training data, a semi-supervised or unsupervised learning feature hierarchy (e.g., deep learning) approach with techniques such as sparse coding (e.g., LCC local coordinate coding, drawn from the image processing field) or other are employed [Shouldice para 0187]  wherein each of the second physiological signals being an incomplete signal. the one or more processors may be configured to adjust operation of the one or more sensors upon determination of sensor signal quality. The one or more processors may be configured to rely on different biometric characteristics to identify the person depending on a quality assessment of detected biometric characteristics. [Shouldice para 0037]


Regarding claim 9 Shouldice teaches everything (see claim 6). In addition Shouldice teaches wherein step (b) further comprising: (bi) performing feature extraction on the first physiological signal to obtain feature values unit Features (e.g., 25 features (Table 1)) were then extracted (e.g., for every 30 second epoch of every recording). Thus, a processor may be configured to calculate or determine any one or more of the features of the table below in an identification process [Shouldice para 0260]; and (b2) classifying the feature values according to the machine learning model to identify the identity corresponding to the subject, the one or more processors may be configured to classify a user's identity from features determined in the classification process. [Shouldice para 0260] a human is detected (implies respiratory and cardiac signals detected), the features are calculated, and the machine learning algorithm outputs a biometric estimate [Shouldice para 0083]  and then output the identity information. once sensed biometric data has been identified (e.g., by a classified “fingerprint”) as belonging to a particular person, it may be stored, such as in a database, in association with the identity of the person. [Shouldice para 0106]

Regarding claim 10 Shouldice teaches everything (see claim 9). In addition, Shouldice teaches wherein step (bi) further comprising: performing feature extraction on the first physiological signal The system may include one or more processors, the one or more processors configured to process signals from the one or more sensors to identify a person, the processing comprising an evaluation of features comprising respiratory features, cardiac features, or movement features., such as, for example, any one or more of detected breathing rate, detected respiration depth, detected degree of movement and detected heart rate, the evaluation involving analysis of any one or more of these detected features. [Shouldice para 0025] to obtain a multi-dimensional feature array Such RF sensors may continue to function in smoky or high heat situations versus standard video feeds (and RF does not have the same privacy implications as full video processing, e.g., for possible use in bathrooms/bedrooms etc.). If user biometrics were registered with the system, such as a central controller or computer receiving identifications from a collection of sensors, such a fire alert computer could output a list of names and locations within the building/structure. Thus, the central computer may maintain data to identify the locations of each of the sensors and provide such a list in emergencies in conjunction with identification of persons who are within detection range of a sensor of the collection of sensors. [Shouldice para 0251]; and reducing dimension of the multi-dimensional feature array to generate the feature values To underscore this point, such an alert could also trigger if an unknown human biometric such as a burglar/intruder was detected in the field of one or more sensors. [Shouldice para 0250].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MICHAUD/Examiner, Art Unit 2694